Citation Nr: 9911684	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-23 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to Department of Veterans Affairs outpatient 
dental treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

Active service of the veteran from December 1943 to January 
1946 has been reported.  This is an appeal from a May 1997 
decision by the Department of Veterans Affairs (VA) Medical 
Center, Minneapolis, Minnesota, (Originating Agency) which 
denied entitlement to VA dental treatment.  


REMAND

The record reflects that the veteran has established service 
connection for conditions including a perforating gunshot 
wound of the abdomen with adhesions and subtotal gastric 
resection, rated 50 percent disabling; enucleation of the 
right eye due to a shell fragment wound, rated 40 percent 
disabling; and residuals of gunshot wounds of the right elbow 
and right hand, each rated 10 percent disabling.  The 
combined rating for the service-connected disabilities is 
80 percent.  The veteran is also entitled to special monthly 
compensation under 38 U.S.C.A. § 1144(k) due to anatomical 
loss of one eye.  

The veteran's service medical records reflect that when he 
was examined for entry into service a number of teeth were 
reported to be missing.  During service the veteran had 
dental treatment on various occasions for conditions 
including caries.  When the veteran was examined for 
separation from military service a number of teeth were again 
reported to be missing.  

In a VA dental rating dated in May 1954 it was indicated that 
service connection had been established for teeth numbers, 3, 
7, 10, 11, 22, 23, 27, 28 and 29.  

In April 1997 the veteran submitted a claim for VA dental 
treatment.  As noted previously, the claim was denied by the 
originating agency in May 1997.  

In the statement of the case it was indicated that the 
veteran's prior dental treatment had been approved on the 
basis of Class III eligibility (38 C.F.R. § 17.161(g)) and 
that each episode of the prior dental treatment had been 
based on a professional determination that the current dental 
condition was aggravating a service-connected medical 
condition.  It was further indicated that a VA staff 
physician on April 15 and again on May 21, 1997, had 
determined that the veteran's current dental condition was 
not aggravating his service-connected medical conditions.  
Those reviews by the VA staff physician are not of record.  

In his substantive appeal on August 1997 the veteran 
indicated that the VA had provided him with dental treatment 
on request ever since his discharge from service.  He 
indicated that, apparently he had always been found eligible 
under Class III eligibility.  The veteran asked that he be 
advised why his status had changed 

The statement of the case also recognizes that a veteran is 
entitled to VA dental treatment for a service-connected 
dental condition or disability if it was determined that it 
resulted from combat wounds or service trauma.  38 C.F.R. 
§ 17.161(b)(c).  However, in a September 1997 rating action 
by the regional office it was held that the evidence failed 
to show a dental disability resulting from trauma during the 
veteran's military service.  There is no indication in the 
record that the veteran has appealed from that determination, 
and it is not before the Board.  

On the basis of the present record and in order to afford the 
veteran every consideration, findings of fact and conclusions 
of law are being deferred pending a REMAND for the following 
action:  

1.  The veteran's complete VA dental 
treatment records folders should be 
obtained and associated with the claims 
file, specifically, the determinations of 
April and May 1997 which determined that 
the veteran's dental problems were not 
aggravating his service connected 
conditions.

2.  If the veteran submits any new 
evidence, then his appeal should be 
reviewed by the originating agency.  If 
the determination remains adverse to the 
veteran he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  

When the above action has been completed as appropriate, the 
expanded record should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran unless he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




